— Judgment, Supreme Court, New York County (Bernard H. Jackson, J., at trial and hearing), rendered July 8, 1990, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a predicate felony offender, to a prison term of 7 to 14 years, unanimously affirmed.
*500There is no merit to defendant’s argument that the evidence elicited at the suppression hearing that a police officer, using binoculars, observed defendant pass a small, folded white envelope believed to be the packaging for heroin in exchange for money was insufficient to show probable cause to arrest (People v McRay, 51 NY2d 594). Nor is there merit to defendant’s argument that it was error to admit testimony at trial that "U.S. currency” was recovered from him by the police. Such evidence was relevant as corroborating the officer’s testimony that he saw defendant receive money from the buyer minutes before his arrest, and, in any event, any resulting prejudice was limited by the exclusion of testimony as to the amount of the money recovered (People v Mitchell, 171 AD2d 403).
We have considered the defendant’s other arguments and find them to be without merit. Concur — Carro, J. P., Milonas, Wallach, Ross and Rubin, JJ.